           Case 2:19-cr-00111-APG-NJK Document 41 Filed 02/23/21 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6
 7   Attorney for Voncel Tate

 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                        Case No. 2:19-cr-00111-APG-NJK
11                  Plaintiff,                        STIPULATION TO CONTINUE
12                                                    SENTENCING HEARING
             v.
                                                      (Fifth Request)
13   VONCEL TATE,
14                  Defendant.
15
16           IT   IS    HEREBY        STIPULATED     AND     AGREED,      by    and    between
17   Nicholas A. Trutanich, United States Attorney, and Brian Y. Whang, Assistant United
18   States Attorney, counsel for the United States of America, and Rene L. Valladares,
19   Federal Public Defender, and Nisha Brooks-Whittington, Assistant Federal Public
20   Defender, counsel for Voncel Tate, that the Sentencing Hearing currently scheduled on
21   March 17, 2021 at 1:00 p.m., be vacated and continued to a date and time convenient to the
22   Court, but no earlier than ninety (90) days.
23   ///
24   ///
25   ///
26
         Case 2:19-cr-00111-APG-NJK Document 41 Filed 02/23/21 Page 2 of 4




 1          The Stipulation is entered into for the following reasons:
 2          1.        On March 11, 2020, the World Health Organization officially classified
 3   COVID-19 a pandemic.1 Governor Steve Sisolak declared a State of Emergency in Nevada on
 4   March 12, 2020. On March 16, 2020, the CDC recommended that all in-person events
 5   consisting of 10 or more people be postponed or cancelled throughout the United States.2
 6          2.        As of February 22, 2021, Nevada has 291,145 confirmed COVID-19 cases and
 7   4,882 deaths.3 The new strain of coronavirus which causes COVID-19, has infected over 111
 8   million people, leading to at least 2.4 million deaths worldwide.4
 9          3.        In light of this pandemic, the growing number of infected individuals in the State
10   of Nevada and worldwide, and the CDC’s recommendations, counsel request a continuance of
11   the sentencing hearing.
12          4.        Additionally, the defense requests additional time to prepare for sentencing and
13   to gather mitigation information which is relevant to the sentencing disposition of this case.
14          5.        The defendant is incarcerated and does not object to the continuance.
15          6.        The parties agree to the continuance.
16
17
18
19
20
21          1
             WHO Characterizes COVID-19 as a Pandemic, World Health Organization (Mar.
22   11, 2020) at https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-
     at-the-media-briefing-on-covid-19---11-march-2020.
23          2
             Center for Disease Control: COVID-19 https://www.cdc.gov/coronavirus/2019-
24   ncov/community/large-events/ (last visited Mar. 24, 2020).
            3
                https://nvhealthresponse.nv.gov/ (last visited February 22, 2020).
25
            4
              Coronavirus Resource Center, John Hopkins University (last visited February 22,
26   2021), https://coronavirus.jhu.edu/map.html.
                                                  2
       Case 2:19-cr-00111-APG-NJK Document 41 Filed 02/23/21 Page 3 of 4




 1        This is the fifth stipulation to continue filed herein.
 2        DATED this 22nd day of February 2021.
 3   RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
     Federal Public Defender                          United States Attorney
 4
 5      /s/ Nisha Brooks-Whittington                     /s/ Brian Y. Whang
     By_____________________________                  By_____________________________
 6
     NISHA BROOKS-WHITTINGTON                         BRIAN Y. WHANG
 7   Assistant Federal Public Defender                Assistant United States Attorney

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     3
        Case 2:19-cr-00111-APG-NJK Document 41 Filed 02/23/21 Page 4 of 4




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:19-cr-00111-APG-NJK
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     VONCEL TATE,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the sentencing hearing currently scheduled for Wednesday,
11   March 17, 2021 at 1:00 p.m., be vacated and continued to June 16, 2021 at the hour of 2:00
12   p.m. in LV Courtroom 6C.
13
            DATED this 23rd day of February 2021.
14
                                                                          ___
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  4
